DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022, has been entered.
Power of Attorney
The examiner notes that there appears to have been an error in Applicant’s electronic submission on July 13, 2022, of a document described in the EFS Acknowledgement Receipt as a Power of Attorney. The uploaded document did not include a power of attorney. 
Title of Invention
The title of the invention is not descriptive of the claimed invention.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Fairtrade Market Board Game”.
Drawings
The drawings filed August 23, 2021, with the replacement sheets filed August 11, 2022, are accepted.
Claim Objections
Claim 27 is objected to because of the following informalities:  
In claim 27, line 25, “a commodity code” should read --the commodity code--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 45 and 49 are rejected under 35 U.S.C. 112(d) as being of improper dependent form. Claim 45 depends from claim 1, which has been canceled. Claim 45 is thus rejected as incomplete. See MPEP 608.01(n), subsection V. Claim 49 is rejected in view of its dependency from claim 45. For the purpose of examination, claim 45 is interpreted as depending from independent claim 27.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 27-42 and 45-49 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 27, the limitation “the distinct one of the eight possible numbers shown on the second set of four of the twelve second die surfaces distinct from the distinct one of the eight possible numbers shown on the second set of four of the twelve first die surfaces” in lines 11-13 renders the claim indefinite, because this limitations appear to describe a single distinct number on the second set of four of the twelve second die surfaces and a single distinct number on the second set of four of the twelve first die surfaces. This appears to be inconsistent with the limitations of claim 27 at lines 5-6 and 10-11 which requires that each of the four sides of each second set includes a distinct one of the eight possible numbers. The examiner notes that this rejection could be overcome by replacing “the distinct one of the eight possible numbers shown on the second set of four of the twelve second die surfaces distinct from the distinct one of the eight possible numbers shown on the second set of four of the twelve first die surfaces” with --the distinct one of the eight possible numbers shown on each of the second set of four of the twelve second die surfaces being distinct from the distinct one of the eight possible numbers shown on each of the second set of four of the twelve first die surfaces--.
Regarding claim 30, the limitation “each corresponding location card” in lines 1-2 is unclear, because location cards are not previously mentioned in the claims (“a corresponding location card” having been deleted from claim 27 in the current amendment). The examiner notes that this rejection could be overcome by reintroducing the limitations that were deleted from claim 27, lines 30-33, in the current amendment. 
Regarding claim 32, the limitation “each corresponding production card” in lines 1-2 is unclear, because production cards are not previously mentioned in the claims (“a corresponding production card” having been deleted from claim 27 in the current amendment). The examiner notes that this rejection could be overcome by reintroducing the limitations deleted from claim 27, lines 30-33. In addition, it is unclear whether the limitation “a state commodity code (SCC)” in lines 3-4 refers to the same commodity code previously mentioned in claim 27, line 19. The examiner notes that this rejection could be overcome by replacing “the second information including at least one of a state commodity code (SCC),” with  --the second information including the commodity code and at least one of--. 
Regarding claim 34, the limitation “each corresponding manufacturing card” in lines 1-2 is unclear, because manufacturing cards are not previously mentioned in the claims (“a corresponding manufacturing card” having been deleted from claim 27 in the current amendment). The examiner notes that this rejection could be overcome by reintroducing the limitations deleted from claim 27, lines 30-33. In addition, it is unclear whether the limitation “a state commodity code (SCC)” in lines 3-4 refers to the same commodity code previously mentioned in claim 27, line 19. The examiner notes that this rejection could be overcome by replacing “the third information including at least one of a state commodity code (SCC),” with  --the third information including the commodity code and at least one of--. 
Regarding claim 36, the limitation “each corresponding services card” in lines 1-2 is unclear, because services cards are not previously mentioned in the claims (“a corresponding services card” having been deleted from claim 27 in the current amendment). The examiner notes that this rejection could be overcome by reintroducing the limitations deleted from claim 27, lines 30-33. In addition, it is unclear whether the limitation “a state commodity code (SCC)” in lines 3-4 refers to the same commodity code previously mentioned in claim 27, line 19. The examiner notes that this rejection could be overcome by replacing “the fourth information including at least one of a state commodity code (SCC),” with  --the fourth information including the commodity code and at least one of--. 
Regarding claim 38, the limitation “each corresponding purchase card” in lines 1-2 is unclear, because purchase cards are not previously mentioned in the claims (“a corresponding purchase card” having been deleted from claim 27 in the current amendment). The examiner notes that this rejection could be overcome by reintroducing the limitations deleted from claim 27, lines 30-33. In addition, it is unclear whether the limitation “a state commodity code (SCC)” in line 3 refers to the same commodity code previously mentioned in claim 27, line 19. The examiner notes that this rejection could be overcome by replacing “the fifth information including at least one of a state commodity code (SCC),” with  --the fifth information including the commodity code and at least one of--. 
Regarding claim 42, it is unclear whether the limitation “a state commodity code” in lines 2-3 refers to the same commodity code previously mentioned in claim 27, lines 15-17. The examiner notes that this rejection could be overcome by replacing “a state commodity code” with --the commodity code--.
Regarding claim 45, the limitation “wherein the first indicated one of the eight possible numbers combined with the second indicated one of the eight possible numbers forms an indicated regulations code” in lines 6-8 is unclear because the same first and second indicated numbers are previously defined in claim 27, lines 22-24, as forming an indicated commodity code which appears to be different from the indicated regulations code. The claim does not clearly define how the indicated numbers would also be considered to form an indicated regulations code. The examiner notes that this rejection could be overcome by replacing “wherein the first indicated one of the eight possible numbers combined with the second indicated one of the eight possible numbers forms an indicated regulations code” with --wherein the first indicated one of the eight possible numbers of the first die combined with the second indicated one of the eight possible numbers of the second die forms an indicated regulations code when the first indicated number matches the second indicated number--. In addition, the examiner notes that “a second digit” in line 4 should read --the second digit--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-30, 32, 34, 36, 38, and 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Todd (US Patent No. 2,526,300, hereinafter Todd) in view of Fanning (US Patent No. 7,815,191, hereinafter Fanning).
Regarding claim 27, Todd discloses an apparatus to be employed for entertainment or educational purposes (col. 1, lines 1-6, game apparatus simulating purchase and sale of stocks, Figs. 1-7), the apparatus comprising first and second dice (16, 17, Fig. 7) each including respective die surfaces each showing a distinct one of a plurality of possible numbers when rolled (col. 10, lines 33-42, “the dice … may have other number of faces than six, and … the same number of spots or numbers may appear on two faces”), a game board (Stock Board 2, Fig. 1; col. 6, lines 40-45) including a plurality of regions (square stock listing areas of each stock listing column 6-11, Fig. 1; col. 7, lines 27-33), each region including a commodity code (i.e., a two-digit stock number, Fig. 1) comprising a first digit and a second digit, the first digit including a first one of the possible numbers and the second digit including a second one of the possible numbers (Fig. 1; col. 7, lines 27-47). Each region has a corresponding card (Stock Cards 24-29, Fig. 2; col. 7, line 72-col. 8, line 5, thirty Stock Cards corresponding to the thirty stock listing areas) showing the commodity code (col. 8, lines 6-11, Fig. 2). The apparatus of Todd includes a plurality of coins (discs or checks 34, Fig. 6; col. 9, lines 59-65). The examiner notes that the term “corresponding” describing the plurality of coins does not require any particular structural or functional correspondence between the regions and the coins. The broadest reasonable interpretation of the term “corresponding” in this context would include an intended use of the coins as corresponding to the regions when played according to certain game rules, and as such, does not patentably distinguish the coins of the claimed apparatus from the coins of Todd. Todd discloses the first die (16) indicates a first indicated one of the possible numbers when rolled, and the second die (17) indicates a second indicated one of the possible numbers when rolled (col. 3, lines 8-12). The first indicated number combined with the second indicated number forms an indicated commodity code (col. 3, lines 15-27). A chosen region is chosen by matching the indicated commodity code with the commodity code shown on the chosen region’s corresponding card (col. 5, lines 5-27). The limitation “corresponding to a geographic location” describes informational content related to a theme of the game that has no functional relationship to the claimed apparatus. The limitation “corresponding to a geographic location” is therefore considered to be nonfunctional descriptive material, or printed matter. See MPEP 2111.05. To be given patentable weight, the printed matter and associated product must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product to which it is associated. See Lowry, 32 F.3d at 1584, 32 USPQ2d at 1035 (citing Gulack, 703 F.2d at 1386, 217 USPQ at 404). In this case, printed matter with respect to a geographic location does not appear to perform any function with respect to the associated game apparatus. Therefore, the limitation “corresponding to a geographic location” is not given patentable weight.
Todd differs from the claimed invention in that Todd does not explicitly disclose the dice being dodecahedrons with the number of die surfaces being twelve and the number of possible numbers being eight, and Todd teaches one rather than a plurality of the corresponding cards for each region.
With respect to the configuration of the dice, Todd teaches that “[w]hile six-faced or cubical dice are shown, it is to be understood that the dice … may have other number of faces than six, and that in any event the number of spots on the several faces need not actually be in sequence, as … the same number of spots or numbers may appear on two faces, and even in the event of using cubes, the spots or numbers need not be one to six, as other numbers may be used” (col. 10, lines 33-42). With respect to the dice, Todd lacks only an explicit description of the number of faces/surfaces being twelve and the possible numbers being eight. However, Fanning teaches a game apparatus comprising a first dodecahedron die (Dice 1, col. 2, lines 38-41) including twelve first die surfaces, with a first set of eight of the twelve first die surfaces each showing a distinct one of a set of possible numbers when rolled (col. 2, line 40, e.g., the sides of Dice 1 printed with numbers 2, 3, 4, 5, 6, 7, 8, and 9) and a second set of four of the twelve first die surfaces each showing a distinct one of the possible numbers when rolled (col. 2, line 40, e.g., the sides of Dice 1 printed with numbers 1, 3, 5, and 7); and a second dodecahedron die (Dice 2, col. 2, lines 38-41) including twelve second die surfaces, with a first set of eight of the twelve second die surfaces each showing a distinct one of the set of possible numbers when rolled (col. 2, line 41, e.g., the eight sides of Dice 2 printed with numbers 1, 3, 4, 5, 6, 7, 8, and 9) and a second set of four of the twelve second die surfaces each showing a distinct one of the possible numbers when rolled (col. 2, line 41, e.g., sides of Dice 2 printed with numbers 2, 4, 6, and 8), the distinct one of the possible numbers shown on each of the second set of four of the twelve second die surfaces (i.e., numbers 2, 4, 6, and 8) being distinct from the distinct one of the possible numbers shown on each of the second set of first die surfaces (i.e., the numbers 1, 3, 5, and 7). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Todd by selecting twelve-sided, dodecahedral shapes as taught by Fanning for the first and second dice, since this involves only the simple substitution of one known dice shape for another known dice shape, to yield predictable results. Although Fanning teaches nine possible numbers rather than eight as claimed, the examiner notes that it is apparent from Todd’s disclosure that a range of possible numbers would be suitable for use in Todd’s game, because Todd teaches not only that various numbers of faces may be employed, but also that various numbers may be represented on each face (col. 10, lines 33-42, “the same … numbers may appear on two faces, and … numbers need not be one to six, as other numbers may be used”). Moreover, the claimed eight possible numbers falls within the range of six (as in Todd) to nine (as in Fanning) possible numbers which is taught by in the prior art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Todd by selecting the numbers on the twelve die surfaces of each die from among eight possible numbers rather than the six possible numbers disclosed by Todd, in order to provide a greater number of possible outcomes (i.e., a greater number of possible codes, e.g., for additional stock listings to be selected by the dice) to add variety to the game.
With respect to the plurality of corresponding cards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Todd to include a plurality of the corresponding cards (24-29, Fig. 2; col. 7, lines 72-75) for each region by simply including a duplicate set of the stock cards (for example, to serve as a replacement set in case cards are lost, or to permit two players on a team to each have their own card during play), since the court has found that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
The examiner notes that this rejection could be overcome by reintroducing the limitations that were deleted from claim 27, lines 30-37, in the current amendment. (For further discussion of these limitations, see Allowable Subject Matter below.)
Regarding claims 28 and 29, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 27. The limitations “the plurality of regions correspond to real world locations” (claim 28) and “the real world locations include states of the United States of America” (claim 29) describe informational content related to a theme of the game that has no functional relationship to the claimed apparatus. The limitations of claims 28 and 29 are therefore considered to be nonfunctional descriptive material, or printed matter. See MPEP 2111.05. As discussed above, the printed matter and associated product must be in a functional relationship in order to be given patentable weight. In this case, printed matter with respect to real world locations or states of the Unites States of America does not perform any function with respect to the associated game apparatus. Therefore, the limitations of claims 28 and 29 are not given patentable weight.
Regarding claim 30, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 29. For the purpose of examination, “each corresponding location card” will be interpreted as referring to each corresponding card. (See rejection under 35 USC 112(b) above.) Todd further teaches that each corresponding card (of stock cards 24-29, Fig. 2) includes first information relating to its corresponding region (on game board 2, Fig. 1). The claimed content of the first information (i.e., including at least one of the items of information recited in lines 3-7 of claim 30) is printed matter. See MPEP 2111.05. As discussed above, the printed matter and associated product must be in a functional relationship in order to be given patentable weight. In this case, there is no functional relationship between the information on the card and the substrate of the card. Rather, the card merely serves as a support for the information. Therefore, the content of the first information recited in claim 30 is not given patentable weight.
Regarding claim 32, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 29. For the purpose of examination, “each corresponding production card” is interpreted as referring to each corresponding card. (See rejection under 35 USC 112(b) above.) Todd further teaches that each corresponding card (of stock cards 24-29, Fig. 2) includes second information relating to its corresponding region (on game board 2, Fig. 1), the second information including the commodity code (i.e., the two-digit number) as discussed above. For the purpose of examination, the limitation “a state commodity code (SCC)” is interpreted in view of Applicant’s disclosure as referring to the commodity code described in claim 27. (See rejection under 35 USC 112(b) above.) The designation of the commodity code as a state commodity code does not further limit the code and thus does not patentably distinguish the card from that of Todd.
Regarding claim 34, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 29. For the purpose of examination, “each corresponding manufacturing card” is interpreted as referring to each corresponding card. (See rejection under 35 USC 112(b) above.) Todd further teaches that each corresponding card (of stock cards 24-29, Fig. 2) includes third information relating to its corresponding region (on game board 2, Fig. 1), the third information including the commodity code (i.e., the two-digit number) as discussed above. For the purpose of examination, the limitation “a state commodity code (SCC)” is interpreted in view of Applicant’s disclosure as referring to the commodity code described in claim 27. (See rejection under 35 USC 112(b) above.) The designation of the commodity code as a state commodity code does not further limit the code and thus does not patentably distinguish the card from that of Todd.
Regarding claim 36, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 29. For the purpose of examination, “each corresponding services card” is interpreted as referring to each corresponding card. (See rejection under 35 USC 112(b) above.) Todd further teaches that each corresponding card (of stock cards 24-29, Fig. 2) includes fourth information relating to its corresponding region (on game board 2, Fig. 1), the fourth information including the commodity code (i.e., the two-digit number) as discussed above. For the purpose of examination, the limitation “a state commodity code (SCC)” is interpreted in view of Applicant’s disclosure as referring to the commodity code described in claim 27. (See rejection under 35 USC 112(b) above.) The designation of the commodity code as a state commodity code does not further limit the code and thus does not patentably distinguish the card from that of Todd.
Regarding claim 38, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 29. For the purpose of examination, “each corresponding purchase card” is interpreted as referring to each corresponding card. (See rejection under 35 USC 112(b) above.) Todd further teaches that each corresponding card (of stock cards 24-29, Fig. 2) includes fifth information relating to its corresponding region (on game board 2, Fig. 1), the fifth information including the commodity code (i.e., the two-digit number) as discussed above. For the purpose of examination, the limitation “a state commodity code (SCC)” is interpreted in view of Applicant’s disclosure as referring to the commodity code described in claim 27. (See rejection under 35 USC 112(b) above.) The designation of the commodity code as a state commodity code does not further limit the code and thus does not patentably distinguish the card from that of Todd.
Regarding claim 45, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 27. (See note on claim interpretation in the rejection of claim 45 under 35 USC 112(d) above.) Todd further discloses a market regulations region showing a market regulations number (Fig. 1, any one of the regions marked with double numbers “11”, “22”, “33”, “44”, “55”, and “66”) comprising a first digit and a second digit, the first digit including a first one of the possible numbers and the second digit including a second one of the possible numbers, wherein the first digit matches the second digit. The first indicated number of the first die combined with the second indicated number of the second die forms an indicated regulations code when the first indicated number matches the second indicated number (i.e., when double are rolled; col. 4, lines 14-20), and the market regulations region is chosen by matching the indicated regulations code indicated on the dice with the market regulations number shown on the market regulations region (col. 4, lines 14-20; col. 5, lines 39-64). Although Todd does not explicitly describe a market regulations card showing the market regulations number, the examiner notes that the market regulations regions of the game board are associated with cards (Market-Price cards 13, 14, Fig. 3; and Daily Bugle slips 36, 37, Fig. 4) that are drawn in response to rolling doubles corresponding to the chosen market regulations region (col. 5, lines 39-64). Additionally, Todd teaches that the digits indicated by throwing the dice may be directly applied to digits represented on cards instead of digits represented on the game board (col. 10, lines 43-49). For these reasons, the examiner concludes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Todd by representing the market regulations numbers on cards rather than on the game board, since this involves the simple substitution of one known substrate for bearing the numeric indicia for another known substrate for bearing the numeric indicia, to yield predictable results. 
Regarding claim 46, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 27. Todd teaches that the possible numbers include the numbers 1, 2, 3, 4, 5, and 6, and further teaches that “other numbers may be used” (col. 10, lines 33-42). It would have been readily apparent to one of ordinary skill in the art that any subset of single-digit numbers from 0 to 9 would be equally suitable as possible numbers to be represented on the dice of  Todd, since the purpose of the numbers on the two dice is to represent two single digits that combine to represent a two-digit number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a simple matter of design choice, to select the numbers 0, 1, 2, 3, 4, 5, 6, and 7 as the possible numbers represented on the dice, because one of ordinary skill in the art would have recognized based on the disclosure of Todd that any subset of single-digit numbers would have been equally suitable for the intended purpose of the dice.
Regarding claim 47, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 27. Fanning further teaches the second set of four of the twelve first die surfaces show the numbers 1, 3, 5, and 7 (col. 2, line 40).
Regarding claim 48, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 27. Fanning further teaches the second set of four of the twelve second die surfaces include the numbers 2, 4, and 6 (col. 2, line 41). Although neither Todd nor Fanning explicitly describe the die surfaces as including the number 0, Todd teaches that “other numbers may be used” (col. 10, lines 40-42). As discussed above, it would have been readily apparent to one of ordinary skill in the art that any subset of single-digit numbers from 0 to 9 would be equally suitable as possible numbers to be represented on the dice of  Todd, since the purpose of the numbers on the two dice is to represent two single digits that combine to represent a two-digit number. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a simple matter of design choice, to include the number 0 as one of the numbers represented on the second set of four of the twelve second die surfaces, because one of ordinary skill in the art would have recognized based on the disclosure of Todd that any subset of single-digit numbers, including the number 0, would have been equally suitable for the intended purpose of the dice.
Regarding claim 49, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 45. Todd further teaches the market regulations number is 11, 22, 33, 44, 55, or 66 (which is “selected from the group” of listed numbers).
Claims 31, 33, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Fanning, in further view of Foti (US Patent No. 5,388,836, hereinafter Foti).
Regarding claims 31, 33, 35, 37, and 39, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claims 30, 32, 34, 36, and 38, respectively. Todd’s cards (24-29, Fig. 2) inherently include a first side and a second side with at least some of the information on the first side (see Fig. 2). Todd does not explicitly teach some of the information on the second side. However, Foti teaches (Figs. 8A-B, Figs. 9A-B; col. 8, line 65-col. 9, line 28) that it was known in the game art prior to Applicant’s invention to include information on both a first side of a card (front face 46a of card 44a, Fig. 8A; or front face 46b of card 44b, Fig. 9A) and a second side of the card (back 48a of card 44a, Fig. 8B; or back 48b of card 44b, Fig. 9B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Todd by including at least some of the information on the second side of the card as well as the first side, as suggested by Foti, so that the cards can be identified from either side.
Claims 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Todd in view of Fanning, in further view of Hughes (US Patent No. 9,795,867, hereinafter Hughes).
Regarding claim 40, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 27. Todd does not teach the game board includes a pentagon including five of the sides. However, in the board game art, Hughes teaches that a game board having a pentagon shape with five sides is known to be a suitable alternative to a rectangular shape (col. 6, lines 30-36, “suitable platform profiles for the game board 200 include: square, rectangular, … and any polygon such as … pentagonal”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Todd by providing the game board with a pentagon shape with five sides, as suggested by Hughes, since this involves the simple substitution of one known game board shape for another known game board shape, to yield predictable results. See MPEP 2143.I.B. Todd further teaches each side of the game board (2) is configured with at least one game board region of the game board regions (see Fig. 1).
Regarding claim 41, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 29. Todd does not teach the game board includes a pentagon including five of the sides. However, as noted above, Hughes teaches that a game board having a pentagon shape with five sides is known to be a suitable alternative to a rectangular shape (col. 6, lines 30-36, “suitable platform profiles for the game board 200 include: square, rectangular, … and any polygon such as … pentagonal”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Todd by providing the game board with a pentagon shape with five sides, as suggested by Hughes, since this involves the simple substitution of one known game board shape for another known game board shape, to yield predictable results. See MPEP 2143.I.B. Todd further teaches each side of the game board (2) is configured with at least one insignia representing one of the corresponding game board regions (see game board indicia in Fig. 1). The limitation “representing at least one state of the United States of America” describes informational content of the insignia that has no functional relationship to the claimed apparatus. The informational content of the insignia is nonfunctional descriptive material, or printed matter. See MPEP 2111.05. As discussed above, the printed matter and associated product must be in a functional relationship to be given patentable weight. In this case, printed matter representing at least one state of the Unites States of America does not perform any function with respect to the associated game apparatus. Therefore, this limitation is not given patentable weight.
Regarding claim 42, the modified Todd teaches the claimed invention substantially as claimed, as set forth above for claim 41. Todd further teaches the at least one insignia includes the commodity code (i.e., the two-digit number; see Fig. 1). For the purpose of examination, the limitation “a state commodity code” is interpreted in view of Applicant’s disclosure as referring to the commodity code described in claim 27. (See rejection under 35 USC 112(b) above.) The designation of the commodity code as a state commodity code does not further limit the code and thus does not patentably distinguish the insignia from that of Todd. The limitation “information relating to a state name” describes informational content that has no functional relationship to the claimed apparatus. The informational content is nonfunctional descriptive material, or printed matter. See MPEP 2111.05. As discussed above, the printed matter and associated product must be in a functional relationship to be given patentable weight. In this case, information relating to a state name does not perform any function with respect to the associated game apparatus. Therefore, this limitation is not given patentable weight.
Allowable Subject Matter
Claim 27 and its dependent claims would be allowable if claim 27 were amended to reintroduce the limitations that were deleted from lines 30-37 in the current amendment, and if the claims were amended to overcome the rejections under 35 USC 112(b) discussed above. 
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art is Todd, as discussed above. Todd does not disclose each region’s corresponding plurality of cards including a corresponding location card, a corresponding production card, a corresponding manufacturing card, a corresponding services card, and a corresponding purchase card, and each region’s corresponding plurality of coins including a corresponding location coin, a corresponding production coin, a corresponding manufacturing coin, a corresponding services coin, and a corresponding purchase coin. These limitations, if reintroduced to claim 27, would distinguish the claimed invention from the apparatus of Todd when considered in combination with limitations of claim 27 considered as a whole, including the particular configuration of the dice which are configured to indicate the commodity code that is represented on each of the five different types of cards as well as the particular configuration of the game board including the regions each including the commodity code to which each of the five types of cards and five types of coins correspond. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /October 5, 2022/